Exhibit 10.2

VOTING AGREEMENT

THIS VOTING AGREEMENT, is made and entered into as of this 27th day of June 2006
(the “Agreement”), by and among Hector Acquisition Corp., a Minnesota
corporation (“Newco”); Hector Communications Corporation, a Minnesota
corporation (the “Company”); and Steven H. Sjogren (the “Shareholder”).

RECITALS

A.   Contemporaneously with the execution and delivery of this Agreement, Newco,
the Company and others are entering into a Merger Agreement, dated as of the
date hereof (as amended from time to time pursuant to the terms thereof, the
“Merger Agreement”), which provides for, among other things, a merger of the
Company with Newco (the “Merger”).

B.   As of the date hereof, the Shareholder beneficially owns the number of
Shares (“Shares”) of the Company set forth opposite such Shareholder’s name on
Schedule I hereto.

C.   In connection with the Merger Agreement, the Shareholder has agreed to
grant Newco a proxy to vote a portion of the Shares in favor of the Merger.

D.   As a condition to its willingness to enter into the Merger Agreement, Newco
has required that the Shareholder enter into this Agreement.

E.    In order to induce Newco to enter into the Merger Agreement, the
Shareholder desires to enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:


ARTICLE I
VOTING AGREEMENT

1.1   Voting of Shares.   From the date hereof until the termination of this
Agreement, at any meeting of the shareholders of the Company, however called, or
at any adjournment, postponement or continuation thereof (including, without
limitation, each annual or special meeting of the shareholders) and in any
action by consent of the shareholders of the Company, the shareholder shall vote
the Shares (i) in favor of the Merger and the adoption and approval of the
Merger Agreement (together with any amendment to the Merger Agreement which does
not reduce the aggregate consideration to be received by the shareholders of the
Company, does not materially increase the liabilities of the shareholders of the
Company, taken as a whole, or is not otherwise materially adverse to the
shareholders of the Company, taken as a whole) and all transactions contemplated
thereby, (ii) against any Competing Transaction and against any proposal for
action or agreement that would result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
under the Merger Agreement, any change in the Board of Directors of the Company,
or any change in the articles of incorporation, bylaws or current certificates
of designations (the “Charter


--------------------------------------------------------------------------------





DOCUMENTS”)


WHICH IN THE CASE OF EACH OF THE MATTERS REFERRED TO IN THIS CLAUSE (II) COULD
REASONABLY BE EXPECTED TO IMPEDE, INTERFERE WITH, DELAY, POSTPONE OR MATERIALLY
ADVERSELY AFFECT THE COMPANY, THE TRANSACTIONS CONTEMPLATED BY THE MERGER
AGREEMENT OR THE LIKELIHOOD OF SUCH TRANSACTIONS BEING CONSUMMATED, AND (III) IN
FAVOR OF ANY OTHER MATTER NECESSARY FOR CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THE MERGER AGREEMENT AND RELATED AGREEMENTS, INCLUDING, WITHOUT
LIMITATION, ANY FURTHER AMENDMENT, WAIVER OR MODIFICATION OF THE CHARTER
DOCUMENTS IN CONNECTION THEREWITH, WHICH IS CONSIDERED AT ANY SUCH MEETING OF
SHAREHOLDERS OR IN SUCH CONSENT, AND IN CONNECTION THEREWITH TO EXECUTE ANY
DOCUMENTS WHICH ARE NECESSARY IN ORDER TO EFFECTUATE THE FOREGOING, INCLUDING,
WITHOUT LIMITATION, THE ABILITY FOR NEWCO OR ITS NOMINEES TO VOTE SUCH SHARES
DIRECTLY.

1.2   Proxy.   The Shareholder hereby agrees to deliver to Newco a duly executed
proxy in the form attached hereto as Exhibit A concurrently with the execution
and delivery of this Agreement (the “Proxy”), such Proxy to cover 55,000 of the
Shares in respect of which Shareholder is entitled to (i) vote at each meeting
of the Shareholders of the Company or at any adjournment, postponement or
continuation thereof (including, without limitation, each annual or special
meeting of the Shareholders or any action by written consent in lieu of a
meeting) in favor of (a) the Merger and the adoption and approval of the Merger
Agreement and all transactions contemplated thereby and/or (b) any other matter
necessary for consummation of the transactions contemplated by the Merger
Agreement and related agreements, including, without limitation, any further
amendment, wavier or modification of the Charter Documents in connection
therewith, and (ii) demand that the Secretary or any other appropriate officer
of the Company call a special meeting of the shareholders of the Company for the
purpose of considering the Merger, the Merger Agreement and all other
transactions contemplated thereby. The Shareholder hereby revokes any and all
prior proxies or powers of attorney given by such Shareholder with respect to
the Shares. The Shareholder represents that any proxy heretofore given by it in
respect of such Shares is not irrevocable. The Proxy shall automatically
terminate and be of no further force or effect upon any termination of this
Agreement.

1.3   No Proxies for or Transfers of Shares.   Except as contemplated by the
terms of this Agreement, from the date hereof until the termination of this
Agreement, the Shareholder hereby agrees that the Shareholder shall not, without
the prior written consent of Newco, which may be withheld in the sole discretion
of Newco, directly or indirectly, (i) grant any proxies or enter into any voting
trust or other agreement, arrangement or understanding with respect to the
voting of the Shares or any portion thereof, other than a revocable proxy
causing shares held in street name to be voted for the Merger and the
transactions to be consummated by the Merger Agreement, (ii) sell, assign,
transfer, encumber, pledge or otherwise dispose of (including, without
limitation, by way of merger, consolidation, distribution, dissolution,
liquidation, operation of law or otherwise  and, in the case of an individual,
by way of testamentary disposition, interspousal disposition pursuant to a
domestic relations proceeding or otherwise), or enter into any contract, option
or other agreement, arrangement or understanding with respect to the direct or
indirect sale, assignment, transfer, encumbrance, pledge or other disposition
of, any of the Shares or any portion thereof (except in connection with the
Shareholder’s financing or refinancing transactions), or (iii) otherwise commit
any act or enter into any agreement or arrangement with any person or entity
limiting or affecting the Shareholder’s legal power, authority or right to vote
its Shares in favor of the adoption of the Merger Agreement. The Shareholder
hereby agrees it shall not seek or solicit any such sale,


--------------------------------------------------------------------------------





 


ASSIGNMENT, TRANSFER, ENCUMBRANCE, PLEDGE OR OTHER DISPOSITION OR ANY SUCH
CONTRACT, OPTION OR OTHER AGREEMENT, ARRANGEMENT OR UNDERSTANDING (EXCEPT IN
CONNECTION WITH THE SHAREHOLDER’S FINANCING OR REFINANCING TRANSACTIONS).
NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 1.3, THE SHAREHOLDER MAY
SELL OR OTHERWISE ASSIGN, WITH OR WITHOUT CONSIDERATION, AN UNLIMITED AMOUNT OF
THE SHARES TO ANY DIRECT OR INDIRECT WHOLLY OWNED SUBSIDIARY OR TO ANY PERSON
THAT CONTROLS 100% OF ITS OUTSTANDING VOTING EQUITY, PROVIDED THAT EACH SUCH
TRANSFEREE OR ASSIGNEE, PRIOR TO THE COMPLETION OF THE SALE, TRANSFER OR
ASSIGNMENT SHALL HAVE EXECUTED AND DELIVERED TO NEWCO DOCUMENTS ASSUMING THE
OBLIGATIONS OF THE SHAREHOLDER UNDER THIS AGREEMENT WITH RESPECT TO THE
TRANSFERRED SHARES, SUCH DOCUMENTS TO BE REASONABLY SATISFACTORY TO NEWCO. WITH
RESPECT TO SHARES HELD IN STREET NAME, AT THE REQUEST OF NEWCO, SHAREHOLDER
SHALL TAKE ALL STEPS NECESSARY TO VOTE SUCH SHARES IN ACCORDANCE WITH THE TERMS
OF THIS AGREEMENT AND SHALL PROVIDE NEWCO WRITTEN EVIDENCE OF SUCH ACTION,
AND/OR SHALL TAKE ALL STEPS AND PROVIDE ALL DOCUMENTATION NECESSARY FOR NEWCO TO
VOTE THE SHARES AT THE SHAREHOLDERS MEETING APPROVING THE MERGER AGREEMENT.

1.4   Stop Transfer.   During the term of this Agreement, the Shareholder shall
not request that the Company register the transfer (book-entry or otherwise) of
any Shares or any portion thereof. The Company agrees that it shall not
recognize or record any transfer of Shares or any portion thereof attempted in
violation of this Agreement.

1.5   Additional Documents.   The Shareholder hereby covenants and agrees to
execute and deliver any and all additional documents necessary or desirable, in
the reasonable opinion of Newco, to carry out the purpose and intent of this
Agreement.


ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS

The Shareholder hereby represents and warrants to Newco as follows:

2.1   Due Authorization, Etc.   The Shareholder has all requisite power and
authority and the legal capacity to execute, deliver and perform this Agreement,
to appoint Newco as its proxy for the Shares and to consummate the transactions
contemplated hereby. The execution, delivery and performance of this Agreement,
the appointment of Newco as such Shareholder’s proxy for the Shares and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action on the part of the Shareholder. This Agreement has been
duly executed and delivered by or on behalf of the Shareholder and constitutes a
legal, valid and binding obligation of the Shareholder, enforceable against the
Shareholder in accordance with its terms, except that such enforceability may be
limited by bankruptcy, insolvency, moratorium or other similar laws affecting or
relating to creditors’ rights generally, and is subject to general principles of
equity. There is no beneficiary or holder of a voting trust certificate or other
interest of any trust of which such Shareholder is trustee whose consent is
required for the execution and delivery of this Agreement or the consummation by
such Shareholder of the transactions contemplated hereby.

2.2   Conflicts; Required Filings and Consents.   The execution and delivery of
this Agreement by the Shareholder does not, and the performance of this
Agreement by the Shareholder will not, (i) conflict with or violate any law,
rule, regulation, or order applicable to


 


--------------------------------------------------------------------------------





 


THE SHAREHOLDER OR BY WHICH THE SHAREHOLDER OR ANY OF THE SHAREHOLDER’S
PROPERTIES IS BOUND OR AFFECTED, (II) VIOLATE ANY PROVISION OF THE SHAREHOLDER’S
ORGANIZATIONAL DOCUMENTS, OR (III) RESULT IN ANY MATERIAL BREACH OF OR
CONSTITUTE A MATERIAL DEFAULT (OR AN EVENT THAT WITH NOTICE OR LAPSE OF TIME OR
BOTH WOULD BECOME A MATERIAL DEFAULT) UNDER, OR GIVE TO OTHERS ANY RIGHTS OF
TERMINATION, ACCELERATION OR CANCELLATION OF, OR RESULT IN THE CREATION OF A
LIEN OR ENCUMBRANCE ON ANY ASSETS OF THE SHAREHOLDER, INCLUDING, WITHOUT
LIMITATION, THE SHARES, PURSUANT TO, ANY NOTE, BOND, MORTGAGE, INDENTURE,
CONTRACT, AGREEMENT, LEASE, LICENSE, PERMIT, FRANCHISE OR OTHER INSTRUMENT OR
OBLIGATION TO WHICH THE SHAREHOLDER IS A PARTY OR BY WHICH THE SHAREHOLDER OR
ANY OF THE SHAREHOLDER’S ASSETS IS BOUND OR AFFECTED.

(b)  The execution and delivery of this Agreement by the Shareholder does not,
and the performance of this Agreement by the Shareholder will not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any governmental or regulatory authority (other than any necessary filing
under the Securities Exchange Act of 1934), domestic or foreign.

2.3   Valid Title.   The Shareholder is the sole, true, lawful and beneficial
owner of the Shares with no restrictions on the Shareholder’s voting rights
pertaining thereto. None of the Shares are subject to any voting trust, proxies
or other agreement or arrangement with respect to the voting of the Shares. Such
Shares constitute all of the Shares of voting equity of the Company owned of
record or beneficially by the Shareholder. The Shareholder has sole voting power
and sole power to issue instructions with respect to the matters set forth in
this Agreement, sole power of disposition and sole power to agree to all of the
matters set forth in this Agreement, in each case with respect to the Shares
with no limitations, qualifications or restrictions on such rights, subject to
applicable securities laws and the terms of this Agreement and, with respect to
the power of disposition, subject to any financing arrangements of the
Shareholder.


ARTICLE III
MISCELLANEOUS

3.1   Definitions.   Capitalized terms used but not otherwise defined in this
Agreement have the respective meanings ascribed to such terms in the Merger
Agreement.

3.2   Fiduciary Duties.   Newco acknowledges Shareholder is a member of the
Company’s Board of Directors or an officer of the Company and that such director
or officer remains free to act pursuant to fiduciary duties owed to the Company
and other Shareholders in compliance with the Merger Agreement and nothing
herein shall be deemed to restrict acting in accordance with such fiduciary
duties.

3.3   Termination.   This Agreement and each Proxy granted pursuant to Article I
shall terminate automatically and without any action of any of the parties
hereto and be of no further force and effect upon the earlier to occur of: 
(i) the written mutual consent of the parties hereto and (ii) the Expiration
Date (as defined below). No such termination of this Agreement shall relieve any
party hereto from any liability for any breach of this Agreement prior to
termination or from any obligation pursuant to a notice delivered on or before
the date of such termination. As used herein, the “Expiration Date” shall mean
the earlier to occur of (i) the


--------------------------------------------------------------------------------





 


EFFECTIVE TIME OF THE MERGER AND (II) THE TERMINATION OF THE MERGER AGREEMENT
ACCORDING TO ITS TERMS.

3.4   Certain Events; Successors.   The Shareholder agrees that this Agreement
and its obligations hereunder shall attach to the Shares and shall be binding
upon any person or entity to which legal or beneficial ownership of such Shares
shall pass, whether by operation of law or otherwise. Notwithstanding any
transfer of the Shares, the transferor shall remain liable for the performance
of all its obligations under this Agreement.

3.5   No Waiver.   The failure of any party hereto to exercise any right, power,
or remedy provided under this Agreement or otherwise available in respect hereof
at law or in equity, or to insist upon compliance by any other party hereto with
its obligations hereunder, any custom or practice of the parties at variance
with the terms hereof shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

3.6   Notice.   All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, the day of
transmission if a business day or, if not, the next business day thereafter, if
delivered by telecopier (with confirmation of receipt), the next business day if
delivered by an internationally recognized overnight courier service, such as
Federal Express, or the third business day if mailed by registered or certified
mail (return receipt requested) to the parties at the following addresses (or at
such other address for a party as shall be specified by like notice):


(A)           IF TO NEWCO, TO:

Blue Earth Valley Communications, Inc
123 West 7th
Blue Earth, MN 56013
Attn: Rob Hammond
Facsimile No.: (507) 526-4597

with a copy to:

Leonard, Street and Deinard PA
Suite 2300
150 South Fifth Street
Minneapolis, MN 55402
Attention:  Steven D. DeRuyter, Esq.
Telecopy: (612) 335-1657


(B)           IF TO THE SHAREHOLDER, TO THE ADDRESS SET FORTH NEXT TO THE
SHAREHOLDER’S NAME ON SCHEDULE I HERETO, WITH A COPY TO ANY PERSON SPECIFIED ON
SCHEDULE I HERETO AND TO LINDQUIST & VENNUM, PLLP, 80 SOUTH EIGHTH STREET, 4200
IDS, MINNEAPOLIS, MN 55402, ATTN: RICHARD A. PRIMUTH, ESQ., FACSIMILE NO. (612)
371-3207.


--------------------------------------------------------------------------------




 

3.7   Effect of Headings.   The Article and Section headings contained in this
Agreement are for convenience only and shall not affect the construction or
interpretation of this Agreement.

3.8   Severability.   If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, then the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

3.9   Entire Agreement.   This Agreement (together with the Merger Agreement to
the extent referenced herein) and the Proxy contains the entire understanding of
the parties in respect of the subject matter hereof, and supersede all prior
negotiations and understandings between the parties with respect to such subject
matter.

3.10   Assignment and Binding Effect.   Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any party hereto
(whether by operation of law or otherwise) without the prior written consent of
the other parties, and any such assignment shall be void, except that Newco may
assign, in its sole discretion, any or all of its rights, interests and
obligations hereunder to any direct or indirect wholly owned subsidiary of Newco
or to a successor corporation or other successor entity in the event of a
merger, acquisition, consolidation or other transfer. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by the parties and their respective successors and assigns.

3.11   Governing Law.   This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota without reference to such
state’s principles of conflicts of laws.

3.12   Amendment and Modification.   This Agreement may not be modified,
amended, altered or supplemented except by the execution and delivery of a
written agreement executed by the parties hereto.

3.13   Specific Performance; Injunctive Relief.   The parties hereto acknowledge
that Newco will be irreparably harmed and that there will be no adequate remedy
at law for a violation of any of the covenants or agreements of the Shareholder
set forth herein. Therefore, it is agreed that, in addition to any other
remedies that may be available to Newco upon any such violation, Newco shall
have the right to enforce such covenants and agreements by specific performance,
injunctive relief or by any other means available to Newco at law or in equity
and the Shareholder hereby waives any and all defenses which could exist in its
favor in connection with such enforcement and waives any requirement for the
security or posting of any bond in connection with such enforcement.


--------------------------------------------------------------------------------




 

3.14   Counterparts.   This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which shall
constitute one and the same agreement. This Agreement (or any counterpart
hereof) may be delivered by a party by facsimile, which facsimile shall be
effectual as if the original counterpart had been delivered.

3.15   Jurisdiction.   The parties hereto agree that any legal proceeding
instituted to enforce an arbitration award hereunder will be brought in a state
or federal court of competent jurisdiction (either state or federal) located in
Renville County, Minnesota and hereby submit to personal jurisdiction therein
and irrevocably waive any objection as to venue therein, and further agree not
to plead or claim in any such court that any such proceeding has been brought in
an inconvenient forum.

IN WITNESS WHEREOF, Newco, the Company and the Shareholder have caused this
Agreement to be executed as of the date first written above.

NEWCO:

HECTOR ACQUISITION CORP.

 

 

 

 

 

By:

 

 

Title:

 

 

COMPANY:

HECTOR COMMUNICATIONS CORP.

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

SHAREHOLDER:

 

 

Name:  Steven H. Sjogren

 


--------------------------------------------------------------------------------




SCHEDULE I

SHAREHOLDER INFORMATION

 

Shareholder Name

 

Number of
Shares

 

Number of Shares
Covered by Proxy

 

Steven H. Sjogren

 

57,902

 

55,000

 

 

Address:

450 8th Street East
PO Box 176
Hector, MN  55342

Tel:  320-848-2538|

Fax:  320-848-2702


--------------------------------------------------------------------------------




 

EXHIBIT A

PROXY
TO VOTE SHARES OF
HECTOR COMMUNICATIONS CORPORATION
(a Minnesota corporation)

The undersigned shareholder of Hector Communications Corporation, a Minnesota
corporation (the “Company”), hereby appoints Hector Acquisition Corp., a
Minnesota corporation (“Newco”), or any designee of Newco, as the sole and
exclusive attorney and proxy of the undersigned, with full power of substitution
and resubstitution, to vote and exercise all voting and related rights (to the
fullest extent that the undersigned is entitled to do so) with respect to the
Shares of the Company set forth below (the “Shares”) in accordance with the
terms of this Proxy. Upon the undersigned’s execution of this Proxy, any and all
prior proxies given by the undersigned with respect to any of the Shares are
hereby revoked and the undersigned agrees not to grant any subsequent proxies
with respect to the Shares until after the termination of the Voting Agreement
(as hereinafter defined) other than a revocable proxy causing shares held in
street name to be voted for the Merger and the transactions to be consummated by
the Merger Agreement.

This Proxy is granted in consideration of Newco entering into that certain
Voting Agreement (the “Voting Agreement”), dated as of even date herewith, by
and among Newco,  the Company and the undersigned, and that certain Merger
Agreement (the “Merger Agreement”), dated as of June 23, 2006, by and among the
Company, Newco and others, which Merger Agreement provides for, among other
things, a merger of Newco with and into the Company (the “Merger”), and is given
to secure the performance of the duties and obligations of the Shareholder under
the Voting Agreement. Notwithstanding the foregoing, this Proxy shall terminate
and be of no further force or effect upon any termination of the Voting
Agreement. Capitalized terms used but not defined herein have the meanings set
forth in the Voting Agreement.

The attorney and proxy named above is hereby authorized and empowered by the
undersigned, at any time prior to the termination of the Voting Agreement, to
act as the undersigned’s attorney and proxy to vote the Shares, and to exercise
all voting and other rights of the undersigned with respect to the Shares, at
every annual, special or adjourned meeting of the Shareholders of the Company
and in every written consent in lieu of such meeting as follows:

(i)            in favor of the Merger and approval of the Merger Agreement and
adoption and approval of the Merger Agreement (together with any amendment to
the Merger Agreement which does not reduce the aggregate consideration to be
received by the Shareholders of the Company, does not materially increase the
liabilities of the Shareholders of the Company, taken as a whole, or is not
otherwise materially adverse to the Shareholders of the Company, taken as a
whole) and all transactions contemplated thereby,

(ii)           against any Competing Transaction and against any proposal for
action or agreement that would result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
under the Merger Agreement, any change in the Board of Directors of the Company,
or any change in the Charter Documents (used herein as defined in the Voting
Agreement), which in the case of each of the matters referred to in this clause
(ii) could reasonably be expected to impede, interfere with, delay, postpone or
materially adversely affect


--------------------------------------------------------------------------------




the transactions contemplated by the Merger Agreement or the likelihood of such
transactions being consummated, and

(iii)           in favor of any other matter necessary for consummation of the
transactions contemplated by the Merger Agreement and related agreements,
including, without limitation, any further amendment, wavier or modification of
the Charter Documents in connection therewith, which is considered at any such
meeting of Shareholders or in such consent, and in connection therewith to
execute any documents which are necessary in order to effectuate the foregoing,
including, without limitation, the ability for Newco or its nominees to vote
such Shares directly.

The attorney and proxy named above is hereby authorized and empowered by the
undersigned to (a) demand that the Secretary or any other appropriate officer of
the Company call a special meeting of the Shareholders of the Company for the
purpose of voting on matters set forth in clauses (i) and (iii) of the preceding
paragraph and (b) sign its name (as a shareholder of the Company) to any
consent, certificate or other document relating to the Company that the
Minnesota Business Corporation Act or other law of the State of Minnesota may
permit or require in connection with any matter referred to in clauses
(i) through (iii) of the preceding paragraph. The Shareholder may vote the
Shares on all other matters not specifically referred to in this Proxy, and the
attorney and proxy named above may not exercise this Proxy with respect to such
other matters. Without limiting the generality of the foregoing, this Proxy may
not be used to waive or amend any material rights or obligations of the
undersigned under the Voting Agreement, the Merger Agreement or otherwise (other
than as contemplated by the Merger Agreement, the Voting Agreement or this
Proxy). The Shareholder will take such further action and execute such other
instruments as may be necessary to effectuate the intent of this Proxy.

This Proxy and terminates upon the termination of the Voting Agreement.

Dated:  June 27, 2006

 

 

 

 

Name: Steven H. Sjogren

55,000 Total Shares Covered by Proxy


--------------------------------------------------------------------------------